 
 
I 
108th CONGRESS
2d Session
H. R. 5384 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Brady of Texas (for himself, Mr. Baird, Mr. Barton of Texas, Mr. Bell, Ms. Berkley, Mr. Bilirakis, Mrs. Blackburn, Mr. Bonilla, Mr. Boyd, Ms. Ginny Brown-Waite of Florida, Mr. Burgess, Mr. Carter, Mr. Cooper, Mrs. Cubin, Mr. Culberson, Mr. Davis of Tennessee, Mr. DeLay, Mr. Dicks, Mr. Duncan, Ms. Dunn, Mr. Edwards, Mr. Ford, Mr. Foley, Mr. Gibbons, Mr. Gonzalez, Mr. Gordon, Ms. Granger, Mr. Hall, Ms. Harris, Mr. Hastings of Washington, Mr. Hinojosa, Mr. Inslee, Mr. Jenkins, Mr. Sam Johnson of Texas, Mr. Miller of Florida, Mr. Neugebauer, Mr. Paul, Mr. Porter, Mr. Putnam, Mr. Reyes, Mr. Sandlin, Mr. Sessions, Mr. Shaw, Mr. Smith of Texas, Mr. Stearns, Mr. Thornberry, Mr. Wamp, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make the allowance of the deduction of State and local general sales taxes in lieu of State and local income taxes permanent. 
 
 
1.Short titleThis Act may be cited as the Permanent Sales Tax Deduction Act of 2004.   
2.Deduction of State and local sales taxes made permanentParagraph (5) of section 164(b) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I). 
 
